Exhibit 10.7

PEGASYSTEMS INC.

2004 LONG-TERM INCENTIVE PLAN

1. Purposes of the Plan. The purposes of this 2004 Long-Term Incentive Plan (the
“Plan”) are to attract and retain the best available personnel for positions of
substantial responsibility, to provide additional incentive to Employees,
Directors and Consultants, and to promote the success of the Company’s business.
Options, Stock Purchase Rights and other stock-based awards may be granted under
the Plan.

2. Definitions. As used herein, the following definitions shall apply:

(a) “Administrator” means the Board or the Committee administering the Plan in
accordance with Section 5 hereof.

(b) “Applicable Laws” means the requirements relating to the administration of
stock options plans under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any other country or
jurisdiction where Awards are granted under the Plan.

(c) “Award” means any Option, Stock Purchase Right or other stock-based award
granted pursuant to the Plan.

(d) “Board” means the Board of Directors of the Company, as constituted from
time to time.

(e) “Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute or statutes thereto. Reference to any particular Code section shall
include any successor section.

(f) “Committee” means a committee of Directors appointed by the Board in
accordance with Section 5(b) hereof.

(g) “Common Stock” means the Common Stock, $0.01 par value per share, of the
Company.

(h) “Company” means Pegasystems Inc., a Massachusetts corporation.

(i) “Consultant” means any consultant or adviser if: (i) the consultant or
adviser renders bona fide services to a Related Company; (ii) the services
rendered by the consultant or adviser are not in connection with the offer or
sale of securities in a capital-raising transaction and do not directly or
indirectly promote or maintain a market for a Related Company’s securities; and
(iii) the consultant or adviser is a natural person who has contracted directly
with a Related Company to render such services.

(j) “Director” means a member of the Board.

(k) “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.



--------------------------------------------------------------------------------

(l) “Employee” means any person, including Officers and Directors, employed by a
Related Company who is subject to the control and direction of the employer
entity as to both the work to be performed and the manner and method of
performance. An Employee shall not cease to be an Employee in the case of
(i) any leave of absence approved by a Related Company or (ii) transfers between
locations of a Related Company or between the Related Companies, or any
successor. For purposes of Incentive Stock Options, no such leave may exceed
ninety (90) days, unless reemployment upon expiration of such leave is
guaranteed by statute or contract. If reemployment upon expiration of leave of
absence approved by the Related Company is not so guaranteed, on the 181st day
of such leave any Incentive Stock Option held by the Participant shall cease to
be treated as an Incentive Stock Option and shall be treated for tax purposes as
a Nonstatutory Stock Option. Neither service as a Director nor payment of a
director’s fee by the Company shall be sufficient to constitute “employment” by
the Company.

(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute or statutes thereto. Reference to any particular Exchange Act
section shall include any successor section.

(n) “Exercise Price” or “Purchase Price” means the per Share price to be paid by
a Participant or Purchaser to exercise an Option or Stock Purchase Right.

(o) “Fair Market Value”1 means, as of any date, the value of a share of Common
Stock determined as follows:

(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq National Market
or the Nasdaq SmallCap Market of the Nasdaq Stock Market, its Fair Market Value
shall be the closing price (excluding “after hours” trading) for a share of such
stock on that day (or, if the Common Stock is not traded on that day, on the
last trading day preceding such date) as reported in The Wall Street Journal or
such other source as the Administrator deems reliable;

(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value shall be the mean
between the highest bid and lowest asked prices (excluding “after hours”
trading) for a share of the Common Stock on that day (or, if there are no quotes
for that day, on the last day preceding such date for which quotes were
available); or

(iii) In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Administrator.

(p) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and which is
designated as an Incentive Stock Option by the Administrator.

(q) “Nonstatutory Stock Option” means an Option (or portion thereof) that is not
designated as an Incentive Stock Option by the Administrator, or which is
designated as an Incentive Stock Option by the Administrator but fails to
qualify as an incentive stock option within the meaning of Section 422 of the
Code.

 

1

This section 1(o) has been restated to reflect amendments to the Plan adopted by
the Company’s Board of Directors on December 13, 2007.

 

2



--------------------------------------------------------------------------------

(r) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

(s) “Option” means a stock option granted pursuant to the Plan.

(t) “Option Exchange Program” means a program whereby outstanding Options are
exchanged for Options with a lower Exercise Price.

(u) “Optioned Stock” means the Common Stock subject to an Option or a Stock
Purchase Right.

(v) “Parent” means a “parent corporation,” whether now or hereafter existing, as
a defined in Section 424(e) of the Code.

(w) “Participant” means the holder of an outstanding Award.

(x) “Plan” means this 2004 Long-Term Incentive Plan.

(y) “Purchased Shares” means the shares of Common Stock purchased by a
Participant pursuant to his or her exercise of an Award.

(z) “Purchaser” means a Participant exercising an Option or Stock Purchase
Right.

(aa) “Related Company” means and includes the Company and the Parent and any
Subsidiaries of the Company.

(bb) “Restricted Shares” means unvested shares of Common Stock acquired pursuant
to the exercise of an Award which are subject to a Right of Repurchase.

(cc) “Retirement” means retirement of an Employee or Director from active
employment or service with any Related Company after having attained age 60.

(dd) “Right of Repurchase” means the right of the Company to repurchase
Restricted Shares issued pursuant to any Award.

(ee) “Sale of the Company” means (i) a sale of substantially all of the assets
of the Company, or (ii) a sale or transfer of voting securities of the Company
to an individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act), in one transaction or a series of related
transactions, or (iii) a consolidation or merger of the Company, in each case,
as a result of which the beneficial holders of a majority of the voting power of
the Company’s voting securities entitled to vote generally in the election of
directors (“Voting Power”) prior to such transaction do not, directly or
indirectly, beneficially hold a majority of the Voting Power (or of the voting
power of the surviving or acquiring entity) after such transaction.

(ff) “Section 16(b)” means Section 16(b) of the Exchange Act.

(gg) “Service” means the Participant’s performance of services for a Related
Company in the capacity of an Employee, Director or Consultant.

(hh) “Service Provider” means an Employee, Director or Consultant.

(ii) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 12 hereof.

 

3



--------------------------------------------------------------------------------

(jj) “Stock Option Agreement” means a written agreement between the Company and
a Participant evidencing the terms and conditions of an individual Option grant.
A Stock Option Agreement is subject to the terms and conditions of the Plan.

(kk) “Stock Purchase Agreement” means a written agreement between the Company
and a Participant evidencing the terms and conditions of a Stock Purchase Right.
A Stock Purchase Agreement is subject to the terms and conditions of the Plan.

(ll) “Stock Purchase Right’ means the right of a Participant to purchase Common
Stock pursuant to Section 10 hereof.

(mm) “Subsidiary” means “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

(nn) “10% Stockholder” means the owner of stock (as determined under
Section 424(d) of the Code) possessing more than ten percent (10%) of the voting
power of all classes of stock of a Related Company.

3. Effective Date and Term of Plan. The Plan shall become effective upon its
adoption by the Board. No Awards shall be granted under the Plan after the
completion of ten years from the earlier of (i) the date on which the Plan was
adopted by the Board or (ii) the date the Plan was approved by the Company’s
stockholders, but Awards previously granted may extend beyond that date.

4. Stock Subject to the Plan.

(a) Number of Shares. Subject to the provisions of Section 12 of the Plan, the
maximum aggregate number of Shares which may be subject to Awards and issued
under the Plan is 7,000,000 Shares. The Shares may be authorized but unissued
shares or treasury shares. If an Award expires or becomes unexercisable without
having been exercised in full, or is surrendered pursuant to an Option Exchange
Program, the unpurchased Shares which were subject thereto shall become
available for future grant or sale under the Plan (unless the Plan has
terminated). However, Shares that have actually been issued under the Plan, upon
exercise of an Award, shall not be returned to the Plan and shall not become
available for future distribution under the Plan, except that if Restricted
Shares are forfeited and repurchased by the Company at not more than their
Exercise Price, such Shares shall become available for future Awards under the
Plan. Shares which are delivered by the Participant or withheld by the Company
upon the exercise of an Option under the Plan, in payment of the exercise price
thereof or tax withholding thereon, may again be optioned, granted or awarded
hereunder, subject to the limitations of this Section 4(a). Notwithstanding the
provisions of this Section 4(a), no Shares may again be optioned, granted or
awarded if such action would cause an Incentive Stock Option to fail to qualify
as an Incentive Stock Option under Section 422 of the Code.

(b) Per-Participant Limit. No Participant will receive, over the term of the
Plan, Awards for more than an aggregate of 30% of the shares of Common Stock
with respect to which Awards may be granted under the Plan . The per-Participant
limit described in this Section 4(b) shall be construed and applied consistently
with Section 162(m) of the Code.

5. Administration of the Plan.

(a) Administration by Board of Directors. The Plan will be administered by the
Board. The Board shall have authority to grant Awards and to adopt, amend and
repeal such administrative rules, guidelines and practices relating to the Plan
as it shall deem advisable. The Board may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or any Award in

 

4



--------------------------------------------------------------------------------

the manner and to the extent it shall deem expedient to carry the Plan into
effect and it shall be the sole and final judge of such expediency. All
decisions by the Board shall be made in the Board’s sole discretion and shall be
final and binding on all persons having or claiming any interest in the Plan or
in any Award. No director or person acting pursuant to the authority delegated
by the Board shall be liable for any action or determination relating to or
under the Plan made in good faith.

(b) Appointment of Committees. To the extent permitted by Applicable Laws, the
Board may delegate any or all of its powers under the Plan to one or more
committees or subcommittees of the Board.

(c) Powers of the Administrator. Subject to the provisions of the Plan and, in
the case of a Committee or executive officer, the specific duties delegated by
the Board to such Committee, the Administrator shall have the authority in its
discretion:

(i) to determine the Fair Market Value;

(ii) to select the Service Providers to whom Awards may from time to time be
granted hereunder;

(iii) to determine the number of Shares to be covered by each Award granted
hereunder;

(iv) to approve forms of agreement for use under the Plan;

(v) to determine the terms and conditions of any Award granted hereunder. Such
terms and conditions include, but are not limited to, the Exercise Price or
Purchase Price, the time or times when an Award may be exercised (which may be
based on performance criteria), any vesting, acceleration or waiver of
forfeiture restrictions, and any restriction or limitation regarding any Award
or the Shares relating thereto, based in each case on such factors as the
Administrator, in its sole discretion, shall determine;

(vi) to determine whether and under what circumstances an Option may be settled
in cash under Section 13(f) instead of Common Stock;

(vii) to reduce the Exercise Price or Purchase Price of any Award to the then
current Fair Value Market if the Fair Market Value of the Common Stock covered
by such Award has declined since the date the Award was granted;

(viii) to initiate an Option Exchange Program;

(ix) to prescribe, amend and rescind rules and regulations relating to the Plan;
and

(x) to construe and interpret the terms of the Plan and Awards granted pursuant
to the Plan.

6. Eligibility.

(a) Nonstatutory Stock Options, Stock Purchase Rights and other stock-based
awards (other than Incentive Stock Options) may be granted to Service Providers.
Incentive Stock Options may be granted only to Employees.

 

5



--------------------------------------------------------------------------------

(b) Each Option shall be designated in the Stock Option Agreement as either an
Incentive Stock Option or a Nonstatutory Stock Option. However, notwithstanding
such designation, to the extent that the aggregate Fair Market Value of the
Shares with respect to which Incentive Stock Options are exercisable for the
first time by the Participant during any calendar year (under all plans of the
Related Companies) exceeds $100,000, such Options shall be treated as
Nonstatutory Stock Options. For purposes of this Section 6(b), Incentive Stock
Options shall be taken into account in the order in which they were granted. The
Fair Market Value of the Shares shall be determined as of the time the Option
with respect to such Shares is granted.

7. Term of Option. The term of each Option shall be stated in the Stock Option
Agreement; provided, however, that the term shall be no more than ten (10) years
from the date of grant thereof. In the case of an Incentive Stock Option granted
to a 10% Stockholder, the term of the Option shall be five (5) years from the
date of grant or such shorter term as may be provided in the Stock Option
Agreement.

8. Option Exercise Price and Consideration.

(a) The Exercise Price for the Shares to be issued upon exercise of an Option
shall be such price as is determined by the Administrator; provided, however,
that in the case of an Incentive Stock Option granted to a 10% Stockholder, the
Exercise Price shall be no less than 110% of the Fair Market Value per Share on
the date of grant, and provided further that in the case of an Incentive Stock
Option granted to any other Employee, the Exercise Price shall be no less than
100% of the Fair Market Value per Share on the date of grant.

(b)2 For Options issued prior to December 13, 2007, the consideration to be paid
for the Shares to be issued upon exercise of an Option, including the method of
payment, shall be determined by the Administrator (and, in the case of an
Incentive Stock Option, shall be determined at the time of grant and set forth
in the Stock Option Agreement). Such consideration may consist of (i) cash or a
check payable to the Company, (ii) a promissory note of the Participant,
(iii) when the Common Stock is registered under the Exchange Act other Shares
which (x) in the case of Shares acquired upon exercise of an Option, have been
owned by the Participant for more than six months on the date of surrender, and
(y) have a Fair Market Value on the date of surrender equal to the aggregate
Exercise Price of the Shares as to which such Option shall be exercised,
(iv) consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan, or (v) any combination
of the foregoing methods of payment.

For Options issued on or after December 13, 2007, the consideration to be paid
for the Shares to be issued upon exercise of an Option, including the method of
payment, shall be determined by the Administrator (and, in the case of an
Incentive Stock Option, shall be determined at the time of grant and set forth
in the Stock Option Agreement). Such consideration may consist of (i) cash or a
check payable to the Company; (ii) a promissory note of the Participant;
(iii) consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan; (iv) when the Common
Stock is registered under the Exchange Act, consideration received by the
Company under a “net exercise” arrangement pursuant to which the number of
Shares issued to the Participant in connection with the Participant’s exercise
of the Option is reduced by the Company’s retention of a portion of the Shares
otherwise issuable in connection with such exercise having a Fair Market Value
(determined as of the date of the exercise notice) equal to the aggregate
exercise price of the Shares as to which such Option is being exercised; or
(v) any combination of the foregoing methods of payment.

 

2 This section 8(b) has been restated to reflect amendments to the Plan adopted
by the Company’s Board of Directors on December 13, 2007.

 

6



--------------------------------------------------------------------------------

9. Exercise of Option.

(a) Procedure for Exercise. Any Option granted hereunder shall be exercisable
according to the terms hereof at such times and under such conditions as
determined by the Administrator and set forth in the Stock Option Agreement.
Unless the Administrator provides otherwise, vesting of Options granted
hereunder shall be tolled during any unpaid leave of absence. An Option may not
be exercised for a fraction of a Share.

An Option shall be deemed exercised when the Company receives: (i) written
notice of exercise (in accordance with the Stock Option Agreement) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised. Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Stock Option Agreement and the Plan. Shares issued upon
exercise of an Option shall be issued in the name of the Participant or, if
requested by the Participant, in the name of the Participant and his or her
spouse.

Exercise of an Option in any manner shall result in a decrease in the number of
Shares thereafter available, both for purposes of the Plan and sale under the
Option, by the number of Shares as to which the Option is exercised.

(b) Termination of Service. If a Participant terminates Service other than by
reason of the Participant’s death, Disability or Retirement, such Participant
may exercise his or her Option within such period of time as is specified in the
Stock Option Agreement to the extent that the Option is vested on the date of
termination (but in no event later than the expiration of the term of the Option
as set forth in the Stock Option Agreement). In the absence of a specified time
in the Stock Option Agreement, the Option shall remain exercisable for three
months following the Participant’s termination of Service. If, on the date of
termination, the Participant is not vested as to his or her entire Option, the
Shares covered by the unvested portion of the Option shall revert to the Plan.
If, after termination of Service, the Participant does not exercise his or her
Option within the time specified by the Administrator in the Stock Option
Agreement, the Option shall terminate, and the Shares covered by such Option
shall revert to the Plan.

(c) Disability of Participant. If a Participant terminates Service as a result
of the Participant’s Disability, the Participant may exercise his or her Option
within such period of time as is specified in the Stock Option Agreement to the
extent the Option is vested on the date of termination (but in no event later
than the expiration of the term of such Option as set forth in the Stock Option
Agreement). In the absence of a specified time in the Stock Option Agreement,
the Option shall remain exercisable for 24 months following the Participant’s
termination of Service as the result of the Participant’s Disability. If, on the
date of termination of Service, the Participant is not vested as to his or her
entire Option, the Shares covered by the unvested portion of the Option shall
revert to the Plan. If, after termination of Service, the Participant does not
exercise his or her Option within the time specified in the Stock Option
Agreement, the Option shall terminate, and the Shares covered by such Option
shall revert to the Plan.

(d) Death of Participant. If a Participant dies while a Service Provider, the
Option may be exercised within such period of time as is specified in the Stock
Option Agreement to the extent that the Option is vested on the date of death
(but in no event later than the expiration of the term of such Option as set
forth in the Stock Option Agreement) by the Participant’s estate or by a person
who acquires the right to exercise the Option by bequest or inheritance. In the
absence of a specified time in the Stock Option Agreement, the Option shall
remain exercisable for 12 months following the Participant’s termination of
Service because of death. If, at the time of death, the Participant is not
vested as to the entire Option, the Shares covered by the unvested portion of
the Option shall immediately revert to the

 

7



--------------------------------------------------------------------------------

Plan. If the Option is not so exercised within the time specified in the Stock
Option Agreement, the Option shall terminate, and the Shares covered by such
Option shall revert to the Plan.

(e) Retirement of Participant. If a Participant terminates Service as a result
of Retirement, the Participant may exercise his or her Option within such period
of time as is specified in the Stock Option Agreement to the extent the Option
is vested on the date of termination (but in no event later than the expiration
of the term of such Option as set forth in the Stock Option Agreement). In the
absence of a specified time in the Stock Option Agreement, the Option shall
remain exercisable for 24 months following the Participant’s termination of
Service as the result of the Participant’s Retirement. If, on the date of
termination of Service, the Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option shall revert to
the Plan. If, after termination of Service, the Participant does not exercise
his or her Option within the time specified in the Stock Option Agreement, the
Option shall terminate, and the Shares covered by such Option shall revert to
the Plan.

(f) Unvested Shares. The Administrator shall have the discretion to grant
Options which are exercisable for Restricted Shares. Should the Participant
terminate Service or fail to satisfy performance objectives while holding such
Restricted Shares, the Company shall have a Right of Repurchase, at the Exercise
Price paid per Share or such other price determined by the Administrator and set
forth in the Stock Option Agreement, with respect to any or all of those
Restricted Shares. The terms upon which such Right of Repurchase shall be
exercisable (including the period and procedure for exercise and the appropriate
vesting schedule for the purchased Shares) shall be established by the
Administrator and set forth in the Stock Option Agreement or other document
evidencing such repurchase right.

(g)3 Automatic Extension of Post-Termination Exercise Periods. For Options
issued on or after December 13, 2007, the period of time during which a
Participant may exercise an Option after he or she terminates Service pursuant
to this Section 9 or as specified in any Stock Option Agreement (the
“Post-Termination Exercise Period”) shall be extended by the amount of time, if
any, during the Post-Termination Exercise Period when the effectiveness of any
registration statement covering the issuance of Shares under the Plan is
suspended for any reason; provided, however, that in no event shall the
Post-Termination Exercise Period be extended beyond the expiration of the stated
term of the Option.

10. Stock Purchase Rights.

(a) Rights to Purchase. Stock Purchase Rights may be issued either alone, in
addition to, or in tandem with other Awards granted under the Plan and/or cash
awards made outside of the Plan. After the Administrator determines that it will
offer Stock Purchase Rights under the Plan, it shall advise the Participant in
writing of the terms, conditions and restrictions related to the offer,
including the number of Shares that such person shall be entitled to purchase,
the price to be paid, and the time within which such person must accept such
offer. The offer shall be accepted by execution of a Stock Purchase Agreement in
the form determined by the Administrator.

(b) Right of Repurchase. Unless the Administrator determines otherwise, the
Stock Purchase Agreement shall grant the Company a Right of Repurchase
exercisable upon the termination of the Purchaser’s Service with the Company for
any reason (including death or disability) or upon the failure to satisfy any
performance objectives or other conditions specified in the Stock Purchase
Agreement. Shares issued as Restricted Shares may not be sold, assigned,
transferred, pledged or otherwise disposed of, except by will or the laws of
descent and distribution, or as otherwise determined by the Administrator in the
Stock Purchase Agreement, for such period as the Administrator shall determine.
The purchase price for Restricted Shares repurchased pursuant to the Right of
Repurchase

 

3 This section 9(g) has been inserted to reflect amendments to the Plan adopted
by the Company’s Board of Directors on December 13, 2007.

 

8



--------------------------------------------------------------------------------

shall be the purchase price paid by the Purchaser or such other price determined
by the Administrator and set forth in the Stock Purchase Agreement, and may be
paid by cancellation of any indebtedness of the Purchaser to the Company. The
Right of Repurchase shall lapse upon such conditions or at such rate as the
Administrator may determine and set forth in the Stock Purchase Agreement.

Each certificate for Restricted Shares shall bear an appropriate legend
referring to the Right of Repurchase and other restrictions and shall be
deposited by the stockholder with the Company together with a stock power
endorsed in blank. Any attempt to dispose of Restricted Shares in contravention
of the Right of Repurchase and other restrictions shall be null and void and
without effect. If Restricted Shares shall be repurchased by the Company
pursuant to the Right of Repurchase, the stockholder shall forthwith deliver to
the Company the certificates for the Restricted Shares, accompanied by such
instrument of transfer, if any, as may reasonably be required by the Company. If
the Company does not exercise its Right of Repurchase, such Right of Repurchase
shall terminate and be of no further force and effect.

The Administrator may in its discretion waive the surrender and cancellation of
one or more Restricted Shares (or other assets attributable thereto) which would
otherwise occur upon the non-completion of the vesting schedule or other
conditions applicable to those Restricted Shares. Such waiver shall result in
the immediate vesting of the Purchaser’s interest in the Restricted Shares as to
which the waiver applies. Such waiver may be effected at any time, whether
before or after the Purchaser’s termination of Service or the attainment or
non-attainment of the applicable conditions.

(c) Other Provisions. The Stock Purchase Agreement shall contain such other
terms, provisions and conditions not inconsistent with the Plan as may be
determined by the Administrator in its sole discretion.

11. Other Stock-Based Awards. The Administrator shall have the right to grant
other Awards based upon the Common Stock having such terms and conditions as the
Administrator may determine, including the grant of Shares based upon certain
conditions, the grant of securities convertible into Common Stock and the grant
of stock appreciation rights.

12. Adjustments Upon Changes in Capitalization or Dissolution or Sale of the
Company.

(a)4 Changes in Capitalization. In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
distribution to holders of Common Stock other than an ordinary cash dividend,
(i) the number and class of securities available under the Plan, (ii) the
per-Participant limit set forth in Section 4(b), (iii) the number and class of
securities and exercise price per share subject to each outstanding Award,
(iv) the price per share at which outstanding Restricted Shares may be
repurchased pursuant to a Right of Repurchase and (v) the terms of each other
outstanding Award shall automatically be proportionately adjusted on a pro rata
basis.

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Participant as
soon as practicable prior to the effective date of such proposed transaction.
The Administrator in its discretion may provide for a Participant to have the
right to exercise his or her Award until 15 days prior to such transaction as to
all of the Shares covered thereby, including Shares as to which the Award would
not otherwise be exercisable. In addition, the Administrator may provide that
any Right of Repurchase applicable to any Restricted Shares purchased upon
exercise of an Option or Stock Purchase Right shall lapse as to all such Shares,
provided the proposed dissolution or liquidation takes place at the time and in
the manner contemplated.

 

4 This section 12(a) has been restated to reflect amendments to the Plan adopted
by the Company’s Board of Directors on December 13, 2007.

 

9



--------------------------------------------------------------------------------

To the extent it has not been previously exercised, an Award will terminate
immediately prior to the consummation of such proposed dissolution or
liquidation of the Company.

(c) Sale of the Company. Except as otherwise provided in any Stock Option
Agreement or Stock Purchase Agreement or other document evidencing such rights,
in the event of a Sale of the Company when any unexercised Award or any
Restricted Shares remains outstanding, the Administrator may in its discretion
apply one or more or any combination of the following provisions:

(i) the Administrator may provide that outstanding Awards or Restricted Shares
shall be assumed or an equivalent option or right or restricted stock
substituted by the successor entity or a Parent or Subsidiary thereof; or

(ii) the Administrator may, subject to the provisions of clauses (iv) and
(v) below, after the effective date of the Sale of the Company, permit a holder
of an Award immediately prior to such effective date, upon exercise of the
Award, to receive in lieu of Shares of Common Stock, shares of stock or other
securities or consideration as the holders of Common Stock received pursuant to
the terms of the Sale of the Company; or

(iii) the Administrator may waive any discretionary limitations imposed with
respect to an Award so that some or all Options or Stock Purchase Rights, from
and after a date prior to the effective date of the Sale of the Company as
specified by the Administrator, are exercisable in full and any Restricted
Shares shall cease to be subject to restrictions in whole or in part; or

(iv) the Administrator may cause any outstanding Awards to be canceled as of the
effective date of the Sale of the Company, provided that notice of cancellation
is given to each holder of an Award, and each holder of an Award has the right
to exercise the Award in full prior to or contemporaneous with the effective
date of such Sale of the Company; or

(v) the Administrator may cause any outstanding Awards to be canceled as of the
effective date of the Sale of the Company, provided that notice of such
cancellation is given to each holder of an Award, and each holder of an Award
has the right to exercise the Award, to the extent exercisable in accordance
with any limitations imposed thereon, prior to or contemporaneous with the
effective date of such Sale of the Company

13. General Provisions Applicable to Awards. Every Award and all Shares issued
pursuant to the Plan shall be subject to the following provisions:

(a) Time of Granting Awards. The date of grant of an Award shall, for all
purposes, be the date on which the Administrator makes the determination
granting such Award, or such other date as is determined by the Administrator.
The Administrator will give notice of the determination to each Service Provider
to whom an Award is so granted within a reasonable time after the date of such
grant.

(b) No Rights to Employment or Other Status. Neither the Plan nor any Award
shall confer upon any Participant any rights with respect to continuing in
Service with any Related Company, nor shall the Plan or any Award interfere in
any way with the Participant’s right or the Related Company’s right to terminate
the Participant’s Service at any time, with or without cause.

(c) Rights as a Stockholder. Until the Shares are issued (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), no right to vote or receive dividends or any other rights
as a stockholder shall exist with respect to the Shares, notwithstanding the
exercise of an Award. The Company shall issue (or cause to be issued) the Shares
promptly after an Award is duly exercised. No adjustment will be made for a
dividend or other

 

10



--------------------------------------------------------------------------------

right for which the record date is prior to the date the Shares are issued,
except as provided in Section 12 hereof.

(d) Acceleration. The Administrator may at any time provide that any Awards
shall become immediately exercisable in full or in part or that any Restricted
Shares shall be free of restrictions or conditions in full or in part or
otherwise realizable in full or in part, as the case may be.

(e) Buyout Provisions. The Administrator may at any time and from time to time
offer to buy out for a payment in cash or Shares any Award previously granted,
based on such terms and conditions as the Administrator shall establish and
communicate to the holder of such Award at the time such offer is made.

(f) Conditions on Delivery of Shares. The Company shall not be obligated to
deliver any Shares pursuant to the Plan or to remove any restrictions from
Shares previously delivered under the Plan, until (i) all conditions of the
Award have been met or removed to the satisfaction of the Administrator, (ii) in
the opinion of the Company’s counsel, all other legal matters in connection with
the issuance and delivery of such Shares have been satisfied in accordance with
Applicable Laws; and (iii) the Participant has executed and delivered to the
Company such representations or agreements as the Company may consider
appropriate to satisfy the requirements of Applicable Laws.

(g) Amendment of Award. The Administrator may amend, modify or terminate any
outstanding Award, including but not limited to, substituting therefor another
Award of the same or different type, changing the expiration date or Exercise
Price or Purchase Price or converting an Incentive Stock Option to a
Nonstatutory Stock Option, provided that the Participant’s consent to such
action shall be required unless the Administrator determines that the action
would not materially and adversely affect the Participant.

(h) Withholding Taxes. Each Participant shall pay to the Company, or make
provisions satisfactory to the Administrator for payment of, any taxes required
by Applicable Laws to be withheld in connection with any Awards to the
Participant no later than the date of the event creating the tax liability.
Except as the Administrator may otherwise provide in an Award, when the Common
Stock is registered under the Exchange Act, Participants may satisfy such tax
obligations in whole or in part by delivery of Shares, including Shares retained
from the Award creating the tax obligation, valued at their Fair Market Value.
The Company may, to the extent permitted by Applicable Laws, deduct any such tax
obligations from any payment of any kind otherwise due to a Participant.

(i) Cancellation and Forfeiture for Misconduct. Notwithstanding the terms of any
Award or other provision of the Plan, in the event of any Misconduct by the
Participant or Purchaser (whether before or after the termination of Service),
(i) all Awards granted to the Participant shall be terminated and the holder
thereof shall have no further rights thereunder and (ii) all Shares then held by
the Participant or Purchaser (or any successor) which were acquired by the
Participant or Purchaser (or any successor) pursuant to an Award under the Plan
shall thereupon be (or revert to being) Restricted Shares and shall be subject
to a Right of Repurchase exercisable by the Company at any time within 180 days
after the occurrence of such Misconduct or, if later, 180 days after the Company
has knowledge of such Misconduct. The purchase price for Shares repurchased by
the Company pursuant to the Right of Repurchase pursuant to this Section 13(i)
shall be equal to the purchase price originally paid by the Participant or
Purchaser for such Shares. The following shall constitute “Misconduct” by an
Participant or Purchaser: (i) the unauthorized use or disclosure of the
confidential information or trade secrets of any Related Company which use or
disclosure causes material harm to the Related Company; (ii) conviction of a
crime involving moral turpitude, deceit, dishonesty or fraud; (iii) gross
negligence or willful misconduct of the Participant or Purchaser with respect to
any Related Company or (iv) the breach by the Participant or Purchaser of any
material term of an agreement with a Related Company including

 

11



--------------------------------------------------------------------------------

covenants not to compete and provisions relating to confidential information and
intellectual property rights.

(j) Limits on Transferability of Awards. An Incentive Stock Option shall be
exercisable only by the Participant during his or her lifetime and shall not be
assignable or transferable other than by will or by the laws of descent and
distribution following the Participant’s death. A Nonstatutory Stock Option,
Stock Purchase Right or Shares may be assigned in whole or in part during the
Participant’s lifetime to one or more members of the Participant’s family or to
a trust established exclusively for one or more such family members or to the
Participant’s former spouse, to the extent such assignment is in connection with
the Participant’s estate plan or pursuant to a domestic relations order. The
assigned portion may only be exercised by the person or persons who acquired a
proprietary interest in the Nonstatutory Stock Option, Stock Purchase Right or
Shares pursuant to the assignment. The terms applicable to such assigned portion
shall be the same as those in effect for the Nonstatutory Stock Option, Stock
Purchase Right or Shares immediately prior to such assignment and shall be set
forth in such documents issued to the assignee as the Administrator may deem
appropriate. Notwithstanding the foregoing, the Participant may also designate
one or more persons as the beneficiary or beneficiaries of his or her
outstanding Awards under the Plan, and those Awards shall, in accordance with
such designation, automatically be transferred to such beneficiary or
beneficiaries upon the Participant’s death while holding those Awards. Such
beneficiary or beneficiaries shall take the transferred Awards subject to all
terms and conditions of the applicable agreement evidencing each such
transferred Award, including (without limitation) the limited time period during
which Awards may be exercised following the Participant’s death.

(k) Documentation. Each Award shall be evidenced by a written instrument in such
form as the Administrator shall determine. Each Award may contain terms and
conditions in addition to those set forth in the Plan.

(l) Administrator Discretion. Except as otherwise provided by the Plan, each
Award may be made alone or in addition or in relation to any other Award. The
terms of each Award need not be identical, and the Administrator need not treat
Participants uniformly.

14. Amendment and Termination of the Plan.

(a) Amendment and Termination. The Board may at any time amend, alter, suspend
or terminate the Plan.

(b) Stockholder Approval. The Board shall obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.

(c) Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan shall impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the Company.
Termination of the Plan shall not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Awards granted under the Plan
prior to the date of such termination.

15. Reservation of Shares. The Company, during the term of the Plan, shall at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

16. Stockholder Approval. The Plan shall be subject to approval by the
stockholders of the Company within 12 months after the date the Plan is adopted.
Such stockholder approval shall be obtained in the degree and manner required
under Applicable Laws.

17. Governing Law. The provisions of the Plan and all Awards made hereunder
shall be governed by and interpreted in accordance with the laws of The
Commonwealth of Massachusetts, without regard to any applicable conflicts of
law.

 

12